Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent to grant the petitioner’s motion in an underlying foreclosure action, among other things, to dismiss the complaint in that action.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Florio, J.P., Adams, Mastro and Lifson, JJ., concur.